PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/760,077
Filing Date: 14 March 2018
Appellant(s): Karstadt et al.



__________________
Stephan A. Pendorf (Reg. No. 32,665)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims: 
-claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (i.e., portions of Applicant’s disclosure - hereafter referred to as APA) in view of Sauerstein (US 2012/0159946) and Fukaya et al. (US 6,558,117 - hereafter referred to as Fukaya);
-claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Sauerstein, Fukaya, and Meacher et al. (US 4,362,020 - hereafter referred to as Meacher);
-claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Sauerstein, Fukaya, and Roberts et al. (US 2008/0038110 - hereafter referred to as Roberts).

(3) New Grounds of Rejection
There are no new grounds of rejection.

(4) Withdrawn Rejections
There are no withdrawn rejections.
	(5) Response to Arguments
	Appellant has argued the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over APA in view of Sauerstein and Fukaya. 

Appellant makes statements that “vane cartridges”/”variable vane turbochargers” and “pulse driven turbochargers” are so different as to not be combinable. For example:
“The present invention provides a turbocharger which is actually a novel combination of (a) a variable vane turbocharger with a vane cartridge, and (b) a pulse energy driven turbocharger [0004]… The person of ordinary skill at the time of the invention would not consider such a combination to be possible… Pulse driven turbochargers, in contrast, operate on a very different principle… To the person of ordinary skill in the art, these two technologies cannot be combined” (pages 5 and 6);

In regards to statement(s) (1) above, it is respectfully noted that the phrase(s) vane cartridge/variable vane turbocharger relates to the structure of components of a turbocharger or turbocharger turbine, and whereas pulse energy driven turbocharger relates to the application in which a turbocharger or turbocharger turbine is used (i.e., the turbocharger is used with an engine that produces a pulsed flow). That is, vane cartridge/variable vane turbocharger and pulse energy driven turbocharger establish different bounds of scope of subject matter and, thus, are not necessarily mutually exclusive, as is implied by Appellant’s statement(s) (1) above. In any case, however, as disclosed by the applied reference Sauerstein, it is known to include variable vanes 15 in a turbocharger turbine that is used with a pulsed flow (note: the flow from cylinders Z1-Z4 Figure 1 results in pulsed flow), which demonstrates that the variable vane aspect is in fact combinable with the pulse energy driven aspect. Furthermore, it is respectfully noted that claim 1 is directed towards “A turbocharger turbine”, which establishes a scope that is not inclusive of the engine with which it is to be used, and that pulse energy is not claimed. Accordingly, pulse energy driven, which relates to the exhaust flow produced by an engine, does not imbue structure of an engine to the claim and, thus, cannot serve as a basis for disqualifying obviousness determinations of features of the claimed invention characterized as “A turbocharger turbine”. 

Insofar as Appellant’s statement(s) (1) above indicate that the prior art references are non-analogous, it is respectfully noted that all of the applied references are in the field of Appellant' s endeavor (i.e., turbocharger turbines). 

Appellant makes various conclusory statements. For example:
“Variable vane turbocharger are conventionally fed by a single exhaust flow, not divided flow requiring multiple volutes. There is nothing in a variable vane cartridge that would maintain pulse separation” (page 6)
 “Variable vane cartridges require spacers, which must be positioned so as to not interfere with pivoting of the vanes. Pulse driven turbochargers require pulse separation, which is not possible with a conventional variable vane cartridge, since there is no maintenance of pulse separation” (page 6)

In regards to statement (2) above, it is respectfully noted that Sauerstein discloses a turbocharger having variable vanes 15 and a divided volute 5,6.

In regards to statement (3) above, it is respectfully noted that the alleged impossibility is unfounded and/or unsupported and, thus, is a mere assertion - there is no explanation as to why pulse separation and variable vanes cannot be simultaneously incorporated into a turbocharger turbine design. Furthermore, there is no structure that is necessarily required or inferred by vane cartridge (which is considered as corresponding with the claimed “variable turbine geometry cartridge”) apart from those specified by the claims. 

Appellant makes various statements about the disclosure of the applied reference Sauerstein. For example:
“Neither Sauerstein nor Fukaya teach how to maintain pulse flow separation from divided volute to turbine wheel” (page 9)
“In Fig. 3 [Sauerstein]… the blades do not have full freedom to pivot since the leading or trailing edges collide with the divider wall. As shown in Figure 3 (left), the vanes cannot fully close (contact leading edge to trailing edge, as shown in Fig. 4 (right)) but vanes can contact the divider walls, thus establishing a mixture of fully closed and partially closed nozzles, providing areas of different pressures onto the turbine wheel, which would cause turbine blades to vibrate and possibly become damaged. On the other hand, in Fig. 4 (right), the vanes have full freedom to pivot, however the divider walls 20 do not maintain pulse separation since the walls are discontinuous” (page 10)
“Sauerstein evidences that it is conventional wisdom that all pivot [guide] vanes are equal length and arranged evenly spaced around the nozzle ring. The conventional wisdom is that vanes must have equal lengths, to balance the length of the leading edge and the length of the trailing edge of the guide vane relative to the pivot point” (page 10)

In regards to statement (4) above, it is respectfully noted that Sauerstein discloses that separating walls 16,17 maintain flow separation from the divided volute 5,6 to the turbine wheel 2 (as acknowledged by Appellant at the top of page 10 of the appeal brief). 

In regards to statement (5) above, it is respectfully noted that Sauerstein does not explicitly disclose that the vanes cannot fully close and/or that the vanes can contact the divider walls, and Sauerstein Figure 3 is ambiguous as to such aspects (note: the prior art rejections do not rely on Sauerstein Figure 4). In any case, the corresponding prior art rejections do not rely upon the functionality of the variable vanes 15 of Sauerstein - rather, the modification of APA over Sauerstein relies on only the separating walls 16,17 of Sauerstein Figure 3.

In regards to statement (6) above, it is respectfully noted that Sauerstein does not make any explicit disclosures to this effect. Furthermore, as stated above, the corresponding prior art rejections do not rely upon the variable vanes 15 of Sauerstein - rather, the modification of APA over Sauerstein relies on only the separating walls 16,17 of Sauerstein.

Appellant makes various statements about the disclosure of the applied reference Fukaya. For example:
“Neither Sauerstein nor Fukaya teach how to maintain pulse flow separation from divided volute to turbine wheel” (page 9)
“Turning to Fukaya, the person of ordinary skill reading Fukaya would not find therein any suggestion to break the rule that guide vanes should be of equal length, as disclosed consistently in APA, Fukaya, and Sauerstein” (page 11)
“The person of ordinary skill reading Fukaya would only find therein a teaching that a bill for reducing turbulence immediately downstream of a spacer. A spacer is a cylinder. Fukaya merely teaches that it impedes flow. It has no relation to a divider wall or flow separator. Why would a person of ordinary skill look to the following figure for suggestion as to how to maintain a pulse separation in a divided volute?... The individual structures taught in Fukaya, and the resulting design, are not applicable to the problem addressed by the present inventor - maintaining pulse separation in a divided turbine housing, while adding the benefits of pivotable vanes… Fukaya has no relation to pulse energy” (pages 11 and 12)
“Appellants respond that flow separation is not relevant to the present invention, either with respect to full divider walls or with respect to pivotable vanes.” (page 12)
“Fukaya does this by providing a bill-like projection portion… Appellant’s note that Fukaya teaches in col.5 in association with Fig. 8 an embodiment in which a bill-like projection portion 4 is movably provided.” (page 12)
“Fukaya does not meet the claim 1 (or 11) limitation ‘each guide vane (7) having a leading edge having a length and a trailing edge having a length”. The ‘bills’ of Fukaya do not have a leading edge having a length, even in the embodiments of Figures 12 or 13” (page 12)

In regards to statement (7) above, it is respectfully noted that the modification of APA over Fukaya does not address pulse flow separation (i.e., a divided volute that establishes separate flow paths for pulsed-flow exhausted by an engine). Rather, the modification of APA over Fukaya involves addition of short pivoting guide vanes in order to address the aerodynamic phenomenon of flow separation resulting from boundary layer formation.

In regards to statement (8) above, it is respectfully noted that Fukaya’s disclosure of differently size guide vanes establishes a clear basis for using differently sized guide vanes.

In regards to statement (9) above, it is respectfully noted that the corresponding prior art rejection does not rely on Fukaya for suggestion as to how to maintain a pulse separation in a divided volute - rather, the modification of APA over Fukaya relies merely on the relationship of Fukaya short vane 12 relative to Fukaya spacer(s) 3, which is analogous to APA spacer(s) 31. The invention of claim 1 does not establish any relationship between the claimed “plurality of guide vanes” and “at least a first and a second fixed separating blade” and, thus, there is no basis for disqualification of the propriety of the modification over Fukaya on this basis. The instant arguments do not address the merits of the proposed modification over Fukaya.

In regards to statement (10) above, it is respectfully noted that both Fukaya and APA disclose the presence of spacers (Fukaya - 3; APA - 31) and, thus, Fukaya’s disclosure of means for mitigating flow separation (i.e., a boundary layer effect), in the form of short pivotal vanes 12 as shown in Figure 12, produced by the spacer(s) 3 establishes obviousness for including the same in APA.

In regards to statement (11) above, it is respectfully noted that the modification of APA over Fukaya relies on the short pivotal vane 12 of Fukaya Figure 12, not the bill-like projection 4 of other embodiments of Fukaya.  

In regards to statement (12) above, it is respectfully noted that claim 1 (or claims depending therefrom) does not include any limitation directed towards a leading edge having a length and a trailing edge having a length. Regardless, Fukaya short vane 12 clearly has a leading edge (see Figure 12) and a trailing edge (see Figure 12) and, thus, inherently possesses lengths thereof.

Appellant makes various assertions addressing alleged deficiencies of the proposed rejection. For example:
“To the person of ordinary skill in the art, the different technologies (pivotable vane cartridge and pulse-driven turbochargers) seem to be non-combinable. The person of ordinary skill would recognize that different physical parts ((1) continuous flow separator wall and (2) freely pivotable vanes) cannot occupy the same space at the same time. A pivoting vane when pivoting would bump into the fixed separator wall, thus the freedom to pivot would be limited to the extent that pivoting vanes cannot achieve a full range of movement required in operation” (page 9)
“Appellants respond that flow separation is not relevant to the present invention, either with respect to full divider walls or with respect to pivotable vanes” (page 12)
“While there may be some component structural similarities to the present invention, there is no teaching of how providing a bill to reduce turbulence downstream of a spacer can be used to solve the problem of how to incorporate flow dividers into a VTG cartridge” (page 13)
“Accordingly, since the Examiner has not found prior art teaching guide vanes with shorter leading or trailing blades, alone or in combination with continuous dividers structures, the Examiner has not found all the individual parts needed to make the present invention” (page 13)

In regards to statement (13) above, it is respectfully noted that the presence of both flow separator wall and pivotable vanes does not necessarily result in the alleged physical interference and/or alleged resulting disadvantages. Indeed, Sauerstein Figure 1 discloses a workable solution for using both fixed separating blades 16,17 and pivotable/variable vanes 15 in a turbocharger. Furthermore, it is within the ability of one having ordinary skill in the art of turbocharger design to size and/or dimension and/or locate elements such that undesired physical interference is avoided. As an aside, it is also noted that there is no disclosure or claim limitation that defines the limits of the claimed terms “fully closed” and/or “fully open” and, thus, “fully closed” and “fully open” are considered as representing the maximum and minimum positions for the rotational range in which “guide vanes” are designed to pivot/rotate, not absolute maximum and minimum positions (note: any pivotable/rotatable element inherently has a maximum and minimum positions and, thus, has a fully closed and a fully open position). Accordingly, Appellant’s mention of “full range of motion” refers to a claim limitation that is subjective / relative, not absolutely defined, and as stated above, it would be within the ability of one having ordinary skill in the art of turbocharger design to size and/or dimension and/or locate elements such that undesired physical interference is avoided. 

In regards to statement (14) above, it is respectfully noted that the proposed modifications of APA do not purport that flow separation is relevant to divider walls or pivotable vanes. Rather, the modification that considers flow separation (i.e., a boundary layer effect) as relevant involves APA spacer 31, which is substantially similar to Fukaya spacer 3 acknowledged as producing flow separation (i.e., a boundary layer effect).

In regards to statement (15) above, it is respectfully noted that the proposed modification of APA over Fukaya does not purport to address the problem of how to incorporate flow dividers into a VTG. Rather, the proposed modification of APA over Fukaya is stated as addressing flow separation (i.e., a boundary layer effect) produced by APA spacers 31. Furthermore, the invention of claim 1 (or claims depending therefrom) does not establish any relationship between any of the claimed “guide vanes” and “at least a first and a second fixed separating blade”.

In regards to statement (16) above, it is respectfully noted that claim 1 (or claims depending therefrom) does not include any limitation directed towards shorter leading or trailing blades (note: blades is considered to mean edges since leading blade and/or trailing blade is nonsensical in the context of the disclosed invention). Furthermore, it is respectfully noted that a proper obviousness determination does not require that all features are contained within a single secondary reference. The proposed modifications of APA over Sauerstein and Fukaya address all claim limitations and include articulated reasonings with rational underpinnings to support the obviousness conclusions.

Appellant has argued the rejections of claims 4-5 and 9 under 35 U.S.C. 103 merely by indication of their dependence on independent claims. Since the merits of the instant rejections are not specifically addressed, no response is provided.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745            

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.